DETAILED ACTION
This action is responsive to claims filed 23 March 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 February 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claims 1-2, 4, 6-7, 9-10, 13-14, 16 and 18-19 have been amended and claims 8 and 20 have been canceled by amendments filed 23 March 2022.
Claims 1-7 and 9-19 remain pending for examination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-19 have been considered but are moot because the claims are allowed as amended below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sang Dang (Reg. No. 51,186) on 7 April 2022.
The application has been amended as follows: 

1.	(Currently Amended)  A method for a first User Equipment (UE) to establish one-to-one connection between the first UE and a second UE, comprising:
initiating a procedure of establishing the one-to-one connection with the second UE to and (ii) a UE-to-Network communication between the first UE and a network node via the second UE;
transmitting a first PC5 Signaling (PC5-S) message to the second UE for completing establishment of a first security context for the one-to-one connection in the procedure of establishing the one-to-one connection when the procedure is initiated for the unicast communication optionally includes a field used to indicate Quality of Service (QoS) information for the unicast communication
transmitting a second PC5-S message to the second UE for completing establishment of a second security context for the one-to-one connection in the procedure of establishing the one-to-one connection when the procedure is initiated for the UE-to-Network communication, wherein the second PC5-S message does not include the field used to indicate QoS information for the UE-to-Network communication.

2.	(Previously Presented)  The method of claim 1, further comprising:
transmitting a third PC5-S message to the second UE for initiating the procedure of establishing the one-to-one connection; and
receiving a fourth PC5-S message from the second UE for completing the procedure of establishing the one-to-one connection.

3.	(Original)  The method of claim 2, wherein the third PC5-S message is a Direct Communication Request message or a Direct Link Establishment Request message, and the fourth PC5-S message is a Direct Communication Accept message or a Direct Link Establishment Accept message.

4.	(Previously Presented)  The method of claim 1, further comprising:
receiving a fifth PC5-S message from the second UE for establishing the first security context for the one-to-one connection in the 

5.	(Original)  The method of claim 4, wherein the fifth PC5-S message is a Security Mode Command message or a Direct Link Security Mode Command message, and wherein the first or second PC5-S message is a Security Mode Complete message or a Direct Link Security Mode Complete message.

6.	(Previously Presented)  The method of claim 1, wherein a presence of the field used to indicate the QoS information in the first PC5-S message is defined as optional and the field used to indicate the QoS information is present in the first PC5-S message.

7.	(Previously Presented)  The method of claim 1, wherein a presence of the field used to indicate QoS information in the second PC5-S message is defined as optional and the field used to indicate QoS information is absent in the second PC5-S message.

8.	(Cancel)

9.	(Currently Amended)  A method for a first User Equipment (UE) to establish one-to-one connection between the first UE and a second UE, comprising:
transmitting a first PC5 Signaling (PC5-S) message to the second UE for initiating a procedure of establishing the one-to-one connection with the second UE to enable support of (i) a unicast communication between the first UE and the second UE, and (ii) a UE-to-Network communication between the first UE and a network node via the second UE;
receiving a second PC5-S message from the second UE for establishing a security context between the first UE and the second UE in the procedure of establishing the one-to-one connection;
transmitting a third PC5-S message to the second UE for completing establishment of the security context in the procedure of establishing the one-to-one connection, wherein a presence of a field used to indicate Quality of Service (QoS) information in the third PC5-S message is defined as optional; and
receiving a fourth PC5-S message from the second UE for completing the procedure of establishing the one-to-one connection.

10.	(Currently Amended)  The method of claim 9, wherein the third PC5-S message includes the field used to indicate a QoS information when the one-to-one connection is used for [[a]]the unicast communication between the first UE and the second UEthe UE-to-Network communication between the first UE and a network node via the second UE.

11.	(Original)  The method of claim 9, wherein the first PC5-S message is a Direct Communication Request message or a Direct Link Establishment Request message, and the fourth PC5-S message is a Direct Communication Accept message or a Direct Link Establishment Accept message.

12.	(Original)  The method of claim 9, wherein the second PC5-S message is a Security Mode Command message or a Direct Link Security Mode Command message, and the third PC5-S message is a Security Mode Complete message or a Direct Link Security Mode Complete message.

13.	(Currently Amended)  A first remote UE (User Equipment), comprising:
a control circuit;
a processor installed in the control circuit; and
a memory installed in the control circuit and operatively coupled to the processor;
wherein the processor is configured to execute a program code stored in the memory to:
initiate a procedure of establishing the one-to-one connection with the second UE to and (ii) a UE-to-Network communication between the first UE and a network node via the second UE;
transmit a first PC5 Signaling (PC5-S) message to the second UE for completing establishment of a first security context in the procedure of establishing the one-to-one connectionoptionally includes a field used to indicate Quality of Service (QoS) information for the unicast communication
transmit a second PC5-S message to the second UE for completing establishment of a second security context in the procedure of establishing the one-to-one connection when the procedure is initiated for the UE-to-Network communication, wherein the second PC5-S message does not include the field used to indicate QoS information for the UE-to-Network communication.

14.	(Previously Presented)  The first UE of claim 13, wherein the processor is configured to execute a program code stored in the memory to:
transmit a third PC5-S message to the second UE for initiating the 
receive a fourth PC5-S message from the second UE for completing the 

15.	(Original)  The first UE of claim 14, wherein the third PC5-S message is a Direct Communication Request message or a Direct Link Establishment Request message, and the fourth PC5-S message is a Direct Communication Accept message or a Direct Link Establishment Accept message.

16.	(Previously Presented)  The first UE of claim 13, wherein the processor is configured to execute a program code stored in the memory to:
receive a fifth PC5-S message from the second UE for establishing the first or second security context for the one-to-one connection in the procedure of establishing the one-to-one connection.

17.	(Original) The first UE of claim 16, wherein the fifth PC5-S message is a Security Mode Command message or a Direct Link Security Mode Command message, and wherein the first/second PC5-S message is a Security Mode Complete message or a Direct Link Security Mode Complete message.

18.	(Previously Presented)  The first UE of claim 13, wherein a presence of the field used to indicate the QoS information in the first PC5-S message is defined as optional and the field used to indicate the QoS information is present in the first PC5-S message.

19.	(Previously Presented)  The first UE of claim 13, wherein a presence of the field used to indicate QoS information in the second PC5-S message is defined as optional and the field used to indicate QoS information is absent in the second PC5-S message.

20.	(Cancel)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claims 1, 9 or 13. Specifically, the prior art of record fails to disclose user equipment (UE) supporting a unicast communication with a second UE (U2U) and UE-to-Network communication with the second UE as a relay (U2N) and establishing first and second security contexts, wherein a PC5 Signaling (PC5-S) message completing establishment of the first security context includes Quality of Service (QoS) information and a second PC5-S message completing establishment of the second security context does not include QoS information when supporting U2N communication in ordered combination with all the other features of at least any one of the independent claims.
Chen et al. (CN 111901840, hereinafter Chen) was found to be the closest prior art to the claimed invention. Chen, at p. 3 l. 44 - p. 4 l. 7, discloses support for UE to UE unicasting and UE-to-Network via a UE. At p. 11 ll. 38-46 and p. 12 ll. 25-37, Chen further discloses transmitting PC5 Signaling messages comprising Quality of Service information (collectively referred to as 5QI). However, Chen does not appear to disclose not including QoS information in a second PC5-S message for establishing its disclosed U2N connection through a relay UE, as required by each of the independent claims as provided above.
Thus, at least independent claims 1, 9 and 13 are allowed over the prior art of record. Dependent claims 2-7, 10-12 and 14-19 are likewise allowed for at least the same reasons, because they depend on claims 1, 9 or 13. Therefore, claims 1-7 and 9-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Purkayastha et al. (US 2021/0185521, US Prov. Appl. No. 62/948,740, previously made of record) and Adjakple et al. (WO 2020/0168080 previously made of record) remain pertinent for the reasons provided in the previous Office action;
Chen et al. (CN 111901840) is relevant for the reasons provided above;
Paladugu et al. (US 2021/0212151), at Fig. 8 and associated description, discloses a procedure for setting up security for a U2N connection;
Kim et al. (US 2020/0100088), at Fig. 11 and associated description, discloses establishing a U2N connection;
Park (US 2021/0344460), at Figs. 5-9 and associated description, discloses unicast connection establishment;
Ahmad et al. (WO 2020/168065), at Figs. 10-12 and associated description, discloses U2U connection establishment with PC5-S messages comprising QoS information; and
Lin et al. (WO 2021/147771), at p. 7 ll. 35-44, p. 8 ll. 19-28, p. 12 ll. 41-50, p. 13 ll. 24-33 and p. 14 ll. 32-44, discloses PC5-S message comprising 5QI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas R Cairns/Primary Examiner, Art Unit 2468